Wagner, Judge,
delivered the opinion of the court.
In this case there is no assignment of errors, nor is there any statement and brief by either of tjie parties. The attorneys of the parties have filed an agreement that they waived all errors if any upon the record, and request the court to decide the case upon its merits. This practice can neither be endured nor tolerated. The appeal will be dismissed; and if the appellants think they they have any merits in their case, they can resort to their writ of error and get the opinion of this court whenever they comply with the law and rules of practice here.
The other judges concur.